Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 40 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are replete with claims which include both apparatus limitations and method steps.  A single claim which claims both an apparatus/system and the method steps of using the apparatus/system is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See Ex parte Lyell, 17 USPQ2nd_1548 (BPAI 1990) and MPEP 2173.05(p).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12, 15 – 16, and 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Meabon (6,419,244) in view of Mayers (9,908,570). In regard to claims 1 and 21 – 24, Meabon discloses a mobile apparatus, the mobile apparatus having a front, a rear, a top, and laterally spaced sides and comprising a frame (Fig. 4, item 10), a plurality of wheels on the frame that support the mobile apparatus in an operative position on a subjacent surface, the plurality of wheels comprising laterally spaced first and second wheels (Fig. 4, items 21 and 22) and a third wheel spaced in a fore and aft direction from the first and second wheels and residing laterally between the first and second wheels (Fig. 4, item 34), the third wheel selectively repositionable relative to the frame to allow controlled directional movement of the mobile apparatus as the first, second, and third wheel are rolled against a subjacent surface with the mobile apparatus in the operative position(Fig. 4, via item 31), and a platform on the frame defining a first upwardly facing surface (Fig. 12, item 42) that is spaced at least 20" above the subjacent surface with the mobile apparatus in the operative position (while Meabon does not disclose the specific size of the apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the platform 20”  - 40” above a ground surface, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art – In re Rose, 105 USPQ 237 (CCPA 1955)),STE11178P0001 OUS-35- and a method of placing the mobile apparatus in the operative position on a subjacent surface, placing at least one building component in a transporting position on the first upwardly facing surface with the mobile apparatus at a first location, with the at least one building component in the transporting position, advancing the mobile apparatus from the first location to a second location at or adjacent the construction site by causing the first and second wheels to be rolled against the subjacent surface, and with the mobile apparatus at the second location, separating the at least one building component from the transporting position so that the at least one building component can be used, or integrated into the structure, at the construction site (these method steps are simply a description of moving an item via a cart, and the use of the mobile apparatus with building components at a construction site is considered to be a recitation of intended use).
In regard to claims 2 and 28, Meabon discloses wherein the third wheel is repositionable relative to the frame by turning around a vertically extending axis (Fig. 6B & column 4, lines 21 – 41).
In regard to claim 3, Meabon discloses steering the mobile apparatus by repositioning the third wheel relative to the frame as the mobile apparatus is advanced from the first location to the second location (column 4, lines 21 – 41).
In regard to claims 4 and 33, Meabon discloses an elongate arm that is movable guidingly relative to the frame and the step of repositioning the third wheel comprises engaging the elongate arm and moving the elongate arm relative to the frame as an incident of which the third wheel is repositioned relative to the frame (Fig. 4, item 31 & column 4, lines 21 – 41).
In regard to claim 5, Meabon discloses a support that depends from a part of the frame and to which the third wheel is connected for guided movement around a horizontally extending axis, the support movable with the third wheel relative to the frame and connected to the elongate arm to follow movement of the elongate arm (Figs. 4 and 6B, item 36).
In regard to claims 6 and 34, Meabon discloses wherein the elongate arm one of projects forwardly from the frame and projects rearwardly from the frame (Fig. 4).
In regard to claim 7, Meabon discloses wherein the step of advancing the mobile apparatus comprises engaging the elongate arm and exerting a force on the elongate arm to thereby cause the first and second wheels to roll against the subjacent surface (column 4, lines 11 – 19).
In regard to claims 8 and 35, Meabon discloses wherein the mobile apparatus further comprises a graspable handle fixed to the frame and the step of advancing the mobile apparatus comprises grasping the graspable handle and exerting a force on the graspable handle to thereby cause the first and second wheels to roll against the subjacent surface (Fig. 4, t-shaped end of item 31 & column 4, lines 11 – 19).
In regard to claims 9 and 36, Meabon discloses wherein the frame has a width dimension between laterally spaced sides and the graspable handle comprises an elongate body that extends laterally over a majority of the width dimension of the frame (Fig. 4, wherein the t-shaped end of item 31 appears to be greater than 51% of the size of the front of the frame. Additionally, as discussed above, were the t-shaped end of item 31 not more than 51% of the width of the frame, a change in size is generally recognized as being within the level of ordinary skill in the art.).
In regard to claim 10, Meabon discloses wherein the elongate arm has an elongate body with a length that extends substantially horizontally, and the step of engaging the elongate arm comprises grasping the elongate body (Fig. 4, t-shaped end of item 31).
In regard to claims 12 and 38, Meabon discloses a shelf on the frame defining a second upwardly facing surface spaced vertically from the first upwardly facing surface and further comprising the steps of placing one or more objects usable at the construction site on the second upwardly facing surface (Fig. 12, item 43).
In regard to claims 25 – 27 and 29, Meabon discloses wherein the first and second wheels each has a radius of at least 12", wherein the first and second wheels each has a ground engaging width of at least 4", wherein the third wheel has a radius of at least 12" and a ground engaging width of at least 4", and wherein, as viewed from a side perspective, peripheral ground engaging surfaces on the first and second wheels are spaced in a fore-and-aft direction from the peripheral ground engaging surface of the third wheel a distance of no more than 6". (while Meabon does not disclose the specific size of the wheels or their relative spacing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the wheels as recited in claims 25 - 27, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art – In re Rose, 105 USPQ 237 (CCPA 1955)).
In regard to claim 30, Meabon discloses wherein the first upwardly facing surface is substantially flat and resides in a plane that is substantially horizontal with the mobile apparatus in the operative position on a horizontal subjacent surface (Fig. 12).
In regard to claim 31, Meabon discloses wherein each of the first and second wheels has a pneumatic tire (column 3, lines 28 – 36).
In regard to claim 32, Meabon discloses wherein there is a blocking wall projecting upwardly from the first upwardly facing surface to confine objects placed on the first upwardly facing surface (Fig. 12, item 14).
In regard to claim 40, Meabon discloses wherein the first and second wheels extend laterally beyond the first upwardly facing surface (Fig. 7).
Meabon does not disclose the use of a motor to power the apparatus. In regard to claims 11 and 37, Mayers discloses a mobile apparatus comprising a drive for at least one of the plurality of wheels and the step of advancing the mobile apparatus comprises operating the drive to turn the at least one wheel (Figs. 1 and 5b, item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor of Mayers, to the mobile apparatus of Meabon, in order to assist a user in moving the apparatus from place to place. Using motor power to supplement a user’s strength/endurance would increase user comfort and safety.
In regard to claims 15 and 16, the use of the cart with building components is considered to be a recitation of intended use, and the description of placing building blocks is a description of standard brick and mortar construction.
In regard to claim 39, Meabon in view of Mayers does not use angle iron to construct the frame, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make use of angle iron, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (In re Leshin, 125 USPQ 416) and a change in shape is generally recognized as being within the level or ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claims 13 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meabon (6,419,244) in view of Mayers (9,908,570) as applied to claims 1 – 12, 15 – 16, and 21 – 40 above, and further in view of Leatherman (2020/0148087). Meabon in view of Mayers does not disclose the use of wheel chocks. In regard to claim 13, Leatherman discloses placing first and second blocks operatively with respect to one of the plurality of wheels, the first and second operatively placed blocks limiting rolling of the one of the plurality of wheels in opposite direction thereby to control unwanted movement of the mobile apparatus (Fig. 1, item 160).
In regard to claims 17 and 18, the claims are simply describing the use of chocks/blocks while unloading a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blocks of Leatherman, to the mobile apparatus of Meabon in view of Mayers, in order to arrest movement of the apparatus when a user does not prefer movement (Leatherman paragraph 51).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meabon (6,419,244) in view of Mayers (9,908,570) as applied to claims 1 – 12, 15 – 16, and 21 – 40 above, and further in view of Horn (6,076,621). Meabon in view of Mayers does not disclose standing on the mobile apparatus. In regard to claim 14, Horn discloses standing on first upwardly facing surfaces while producing at least a part of a structure at a construction site (column 2, lines 14  - 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stand on an apparatus, as taught by Horn, with the apparatus of Meabon in view of Mayers, in order to elevate a user. Increased elevation of a user could have many benefits, such as changing lightbulbs, reaching high shelves, working on ceilings, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618